     Case 2:16-cv-00644-JCM-NJK Document 103
                                         102 Filed 06/05/20
                                                   06/03/20 Page 1 of 2



      WRIGHT, FINLAY & ZAK, LLP
 1
      Robert A. Riether, Esq.
 2    Nevada Bar No. 12076
      7785 W. Sahara Ave., Suite 200
 3    Las Vegas, Nevada 89117
      (702) 475-7964; Fax: (702) 946-1345
 4
      rriether@wrightlegal.net
 5    Attorney for Plaintiff/Counter-Defendant, HSBC Bank USA, National Association, as Trustee for
      GSAA Home Equity Trust 2005-6, Asset-Backed Certificates Series 2005-6
 6
                                  UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
      HSBC BANK USA, NATIONAL                             Case No.: 2:16-cv-00644-JCM-NJK
 9    ASSOCIATION, AS TRUSTEE FOR GSAA
      HOME EQUITY TRUST 2005-6, ASSET-
10    BACKED CERTIFICATES SERIES 2005-6,                  STIPULATION AND ORDER TO
11                                                        DISMISS ALL CLAIMS
                     Plaintiff,
12
             vs.
13
14    LEE FAMILY PROPERTIES, LLC, SERIES
      XVII; COPPER SANDS HOMEOWNERS
15    ASSOCIATION, INC.; ALESSI & KOENIG,
      LLC and DOES I through X, and ROE
16    CORPORATIONS I through X, inclusive,
17
                    Defendants.
18
19           Plaintiff/Counter-Defendant, HSBC Bank USA, National Association, as Trustee for
20
      GSAA      Home     Equity    Trust    2005-6,    Asset-Backed     Certificates   Series    2005-6,
21
      Defendant/Counterclaimant, Lee Family Properties, LLC, Series XVII, and Defendant, Copper
22
23    Sands Homeowners Association, Inc. (collectively, the “Parties”), by and through their

24    respective attorneys of records, stipulate that all claims between the Parties are hereby dismissed
25
      with prejudice, with each party to bear its own attorney fees and costs. The Parties further
26
      stipulate and agree that judgment for quiet title shall be granted in favor of Lee Family
27
      Properties, LLC, Series XVII. The Parties request that this Court close this action.
28



                                                  Page 1 of 2
     Case 2:16-cv-00644-JCM-NJK Document 103
                                         102 Filed 06/05/20
                                                   06/03/20 Page 2 of 2




 1    Dated this 3rd day of June, 2020.             Dated this 3rd day of June, 2020.

 2    WRIGHT, FINLAY & ZAK, LLP                     LEE, HERNANDEZ, LANDRUM &
                                                    GAROFALO
 3
 4    /s/ Robert A. Riether                         /s/ Elizabeth C. Spaur
      Robert A. Riether, Esq.                       David S. Lee, Esq.
 5    Nevada Bar No. 12076                          Nevada Bar No. 6033
      7785 W. Sahara Ave., Suite 200                Elizabeth C. Spaur, Esq.
 6    Las Vegas, Nevada 89117                       Nevada Bar No. 10446
 7    Attorneys for Plaintiff/Counter-Defendant,    7575 Vegas Drive, Suite 150
      HSBC Bank USA, National Association, as       Las Vegas, Nevada 89128
 8    Trustee for GSAA Home Equity Trust 2005-6,    Attorneys for Defendant/Counterclaimant, Lee
      Asset-Backed Certificates Series 2005-6       Family Properties, LLC, Series XVII
 9
10
      Dated this 3rd day of June, 2020.
11
      RANALLI ZANIEL FOWLER & MORAN,
12
      LLC
13
      /s/ Jason Andrew Fowler
14    George M. Ranalli, Esq.
15    Nevada Bar No. 5748
      Jason Andrew Fowler, Esq.
16    Nevada Bar No. 8071
      2400 W. Horizon Ridge Parkway
17    Henderson, Nevada 89052
18    Attorneys for Defendant, Copper Sands
      Homeowners Association, Inc.
19
20
21
      IT IS SO ORDERED.
22
23
24
                                               UNITED STATES DISTRICT COURT JUDGE
25
                                                       June 5, 2020
26                                             DATED: _________________________

27
28



                                              Page 2 of 2
